CROCKETT, Chief Justice:
The attorney who represented the plaintiff in this action for divorce presents to this court the question whether he has a right in himself, independent of his client, to enforce an award of attorney’s fees.
This action was commenced in October, 1966. The following month, after the filing of an answer and counterclaim, a hearing was held with respect to the payment of temporary alimony, support money and attorney’s fees. The court entered an order which provided, inter alia, that the defendant should pay a preliminary attorney’s fee. Before the case came to trial, on New Year’s Eve, December 31, 1966, the plaintiff, Phyllis Adamson, was killed in an automobile accident. Pursuant to a further hearing on the matter, in March, 1967, the court made another order that the defendant pay additional attorney’s fees for work done in the case. The attorney’s fee was not paid, garnishment issued, and responsive to a proper motion, the garnishment was quashed. It is from this ruling that the attorney prosecutes this appeal.
The attorney is not a party to the proceeding and by himself has no right to carry it on. See a good statement of the law on this point by Woolley, District Judge, in the case of Openshaw v. Openshaw, 80 Utah 9, 12 P.2d 364. See also Albrechtsen v. Albrechtsen, 18 Utah 2d 55, 414 P.2d 970; Bell v. Bell, 214 Ala. 573, 108 So. 375, 45 A.L.R. 935; and Beach v. Beach, 99 Ohio App. 428, 438, 130 N.E.2d 164. The attorney’s entitlement to fees is derived through and is enforceable through his client. The trial court acted correctly in granting the motion to quash the garnishment.
Affirmed. Costs to defendant (respondent).
CALLISTER, TUCKETT, HENRIOD and ELLETT, JJ., concur.